Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/2021 has been entered.

Status of Claims
Claims 1 and 17-19 are under examination. 

Priority
This application is a CON of 15/371,588 (filed 12/7/2016) PAT 10107727 which is a CIP of 14/984,946 (filed 12/30/2015) PAT 9835527. 

Withdrawal of Rejections:
In view of amended claims and applicant’s argument, the 102(a)(1) rejections are hereby withdrawn.
	
Maintenance of Rejections (including modification due to amendment):

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3 and 11 of US9835527. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a composition comprising a 1,3-dioxolane, wherein the patent directs to method of using the composition, therefore the instant application is rendered obvious of the patent.
  
Claims 1 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3 and 11 of US10107727. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a composition comprising a 1,3-dioxolane, wherein the patent directs to method of using the composition, therefore the instant application is rendered obvious of the patent.

Response to Argument
Applicant requests the rejections be held in abeyance until the identification of allowable subject matter.

New Rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millot (USPN6869986).
Millot teaches a composition comprising 1,3-dioxolane and acetone (col. 6, line 60++). 
For Claims 1 and 18: the reference teaches a composition comprising a 1,3-dioxolane (col. 6, line 61++) and acetone (col. 6, line 61). 

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellari (J. Chem. Eng. Data, 1984, 29:283-284).
Castellari teaches a composition/mixture comprising 1,3-dioxolane and acetone (title). 
For Claims 1 and 18: the reference teaches a composition/mixture comprising a 1,3-dioxolane and acetone (title, abstract and Tables I-III). 

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inglese (J. Chem. Eng. Data, 1983, 28:124-127).
Inglese teaches a mixture composition comprising 1,3-dioxolane and paraffin/alkane (title and abstract). 
For Claims 1 and 17: the reference teaches a composition comprising a 1,3-dioxolane and paraffin/alkane (title and abstract, page 125, Table I). 

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottani (J. Chem. Eng. Data, 2002, 47:1197-1204).
Ottani teaches a composition comprising 1,3-dioxolane and glycol/PEG (title and abstract). 
Claims 1 and 19: the reference teaches a composition comprising a 1,3-dioxolane and glycol/PEG (title, abstract and page 1200, Table 3: PEG 200/400+ 1,3-dioxolane). 

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653